  Case 3:20-cv-02017-JM-BLM Document 1 Filed 10/14/20 PageID.1 Page 1 of 15




 1 Yitzchak Zelman, Esq.,

 2
     MARCUS & ZELMAN, LLC
     701 Cookman Avenue, Suite 300
 3   Asbury Park, New Jersey 07712
 4   Tel: (732) 695-3282
     Fax: (732) 298-6256
 5   Email: yzelman@marcuszelman.com
 6   Attorneys for Plaintiff
     Pro Hac Vice
 7

 8                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9
10

11    KAI JOHNSON, individually and on                           Civil Case No.:
      behalf of all others similarly situated,                 '20CV2017 JM BLM
12
                                  Plaintiff,
13
                                                               CIVIL ACTION
           -against-                                   CLASS ACTION COMPLAINT
14
                                                                     AND
15
                                                       DEMAND FOR JURY TRIAL
16
      ONE TECHNOLOGIES, LLC,
17
                                  Defendant.
18

19

20         Plaintiff Kai Johnson (hereinafter, “Plaintiff”), individually and on behalf of all
21 others similarly situated, bring this Class Action Complaint (the “Complaint”) against

22 Defendant One Technologies, LLC (“Defendant”), and allege, upon personal

23 knowledge as to their own conduct, and upon information and belief as to the conduct

24 of others, as follows:

25

26

27

28

                                                 -1-
                                     CLASS ACTION COMPLAINT
 Case 3:20-cv-02017-JM-BLM Document 1 Filed 10/14/20 PageID.2 Page 2 of 15




 1                                    INTRODUCTION
 2      1.       Plaintiff brings this Complaint against Defendant to secure redress
 3   because Defendant willfully violated the Telephone Consumer Protection Act, 47
 4   U.S.C § 227, et seq. (“TCPA”) and invaded Plaintiff’s privacy by causing unsolicited
 5   text messages to be made to Plaintiff’s and other class members’ cellular telephones
 6   through the use of an automatic telephone dialing system.
 7

 8      2.       Defendant made one or more unauthorized phone call and/or text message

 9   to Plaintiff’s cellular phone using an automatic telephone dialing system (“ATDS”)

10   in an attempt to profit.

11
        3.       The TCPA was enacted to protect consumers from unsolicited and phone
12
     calls exactly like those alleged in this case. In response to Defendant’s unlawful
13
     conduct, Plaintiff seeks an injunction requiring Defendant to cease all unsolicited
14
     phone calls and/or text messages to consumers, and an award of statutory damages to
15
     the members of the Classes (defined below) under the TCPA equal to $1,500.00 per
16
     violation, together with court costs, reasonable attorneys’ fees, and treble damages
17
     (for knowing and/or willful violations).
18

19
                                           PARTIES
20
        4.       Plaintiff at all time relevant hereto lives in San Diego, California.
21

22      5.       Defendant is and was at all relevant times a business entity duly formed
23   with a principal address at 8144 Walnut Hill Lane #600, Dallas, Texas 75231.
24

25      6.       Whenever in this Complaint it is alleged that Defendant committed any

26   act or omission, it is meant that the Defendant’s officers, directors, vice-principals,

27   agents, servants, or employees committed such act or omission and that at the time

28   such act or omission was committed, it was done with the full authorization,

                                                -2-
                                    CLASS ACTION COMPLAINT
 Case 3:20-cv-02017-JM-BLM Document 1 Filed 10/14/20 PageID.3 Page 3 of 15




 1   ratification or approval of Defendant or was done in the routine normal course and
 2   scope of employment of the Defendant’s officers, directors, vice-principals, agents,
 3   servants, or employees.
 4

 5                             JURISDICTION AND VENUE

 6      7.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331, as this

 7   action arises under the TCPA, a federal statute.

 8
        8.       The Court has personal jurisdiction over Defendant because it conducts
 9
     significant business in this District, and the unlawful conduct alleged in this
10
     Complaint occurred in, was directed to, and/or emanated from this District.
11

12
         9.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because
13
     the wrongful conduct giving rise to this case occurred in, was directed to, and/or
14
     emanated from this District.
15

16     10.       Defendant is subject to specific personal jurisdiction in this District
17   because it has continuous and systematic contacts with this District through its
18   telemarketing efforts that target this District, and the exercise of personal jurisdiction
19   over Defendant in this District does not offend traditional notions of fair play or
20   substantial justice.
21

22                          LEGAL BASIS FOR THE CLAIMS

23     11.       In 1991, Congress enacted the TCPA to regulate the explosive growth of

24   the telemarketing industry. In doing so, Congress recognized that “[u]nrestricted

25   telemarketing … can be an intrusive invasion of privacy.…” Telephone Consumer

26   Protection Act of 1991, Pub. L. No. 102-243 § 2(5) (1991) (codified at 47 U.S.C. §

27   227).

28

                                               -3-
                                    CLASS ACTION COMPLAINT
  Case 3:20-cv-02017-JM-BLM Document 1 Filed 10/14/20 PageID.4 Page 4 of 15




 1         12.         Specifically,     the   TCPA     restricts   telephone    solicitations   (i.e.,
 2       telemarketing) and the use of automated telephone equipment. The TCPA limits the
 3       use of automatic dialing systems, artificial or prerecorded voice messages, SMS text
 4       messages, and fax machines. It also specifies several technical requirements for fax
 5       machines, autodialers, and voice messaging systems – principally with provisions
 6       requiring identification and contact information of the entity using the device to be
 7       contained in the message.
 8

 9         13.         In its initial implementation of the TCPA rules, the FCC included an

10       exemption to its consent requirement for prerecorded telemarketing calls. Where the

11       caller could demonstrate an “established business relationship” with a customer, the

12       TCPA permitted the caller to place pre-recorded telemarketing calls to residential

13       lines. The new amendments to the TCPA, effective October 16, 2013, eliminated this

14       established     business      relationship   exemption.    Therefore,    all   pre-recorded

15       telemarketing calls to residential lines and all ATDS calls to wireless numbers violate

16       the TCPA if the calling party does not first obtain express written consent from the

17       called party.

18
           14.         As of October 16, 2013, unless the recipient has given prior express
19
         written consent,1 the TCPA and Federal Communications Commission (“FCC”) rules
20
         under the TCPA generally:
21

22

23

24

25   Prior express written consent means “an agreement, in writing, bearing the signature
     1

   of the person called that clearly authorizes the seller to deliver or cause to be delivered
26 to the person called advertisements or telemarketing messages using an automatic

27 telephone dialing system or an artificial or prerecorded voice, and the telephone
   number to which the signatory authorizes such advertisements or telemarketing
28 messages to be delivered.” 47 C.F.R. § 64.1200(f)(8).

                                                      -4-
                                           CLASS ACTION COMPLAINT
 Case 3:20-cv-02017-JM-BLM Document 1 Filed 10/14/20 PageID.5 Page 5 of 15




 1     ● Prohibit solicitors from calling residences before 8 a.m. or after 9 p.m.,
 2       local time.
 3

 4     ● Require that solicitors provide their name, the name of the person or

 5       entity on whose behalf the call is being made, and a telephone number or

 6       address at which that person or entity may be contacted.

 7
       ● Prohibit solicitations to residences that use an artificial voice or a
 8
         recording.
 9
10
       ● Prohibit any call or text made using automated telephone equipment or
11
         an artificial or prerecorded voice to a wireless device or cellular
12
         telephone.
13

14     ● Prohibit any call made using automated telephone equipment or an
15       artificial or prerecorded voice to an emergency line (e.g., "911"), a
16       hospital emergency number, a physician's office, a hospital/health care
17       facility/elderly room, a cellular telephone, or any service for which the
18       recipient is charged for the call.
19

20       ● Prohibit autodialed calls that engage two or more lines of a multi-line

21       business.

22
         ● Prohibit unsolicited advertising faxes.
23

24
       ● Prohibit certain calls to members of the National Do Not Call Registry.
25

26     15.      Furthermore, in 2008, the FCC held that “a creditor on whose behalf an
27   autodialed or prerecorded message call is made to a wireless number bears the
28   responsibility for any violation of the Commission’s rules.” In re Rules and
                                              -5-
                                    CLASS ACTION COMPLAINT
 Case 3:20-cv-02017-JM-BLM Document 1 Filed 10/14/20 PageID.6 Page 6 of 15




 1   Regulations Implementing the Telephone Consumer Protection Act, Declaratory
 2   Ruling on Motion by ACA International for Reconsideration, 23 FCC Rcd. 559, 565,
 3   ¶ 10 (Jan. 4, 2008); Birchmeier v. Caribbean Cruise Line, Inc., 2012 WL 7062748
 4   (N.D. Ill., Dec. 31, 2012).
 5

 6     16.       Accordingly, the entity can be liable under the TCPA for a call made on

 7   its behalf, even if the entity did not directly place the call. Under those circumstances,

 8   the entity is deemed to have initiated the call through the person or entity.

 9
                                   FACTUAL ALLEGATIONS
10
       17.       Defendant operates a generation lead company in which it solicits
11
     consumers in an attempt to divert them to one of their partner sites for profit.
12

13
       18.       Defendant utilizes a sophisticated telephone dialing system to text
14
     consumers en masse in an effort to profit. However, Defendant fails to get the
15
     requisite prior consent prior to texting.
16

17     19.       In fact, there have been numerous complaints on the better business
18   bureau from consumers complaining of receiving numerous unsolicited and harassing
19   phone calls from the Defendant.
20

21     20.        In Defendant’s overzealous attempt to market its services, Defendant

22   knowingly made (and continues to make) telemarketing phone calls without the prior

23   express written consent of the call recipients and with the knowledge that they did

24   not have the prior express written consent. As such, Defendant not only invaded the

25   personal privacy of Plaintiff and members of the Classes, but also intentionally and

26   repeatedly violated the TCPA.

27

28

                                                 -6-
                                     CLASS ACTION COMPLAINT
 Case 3:20-cv-02017-JM-BLM Document 1 Filed 10/14/20 PageID.7 Page 7 of 15




 1                  FACTUAL BACKGROUND AS TO PLAINTIFF
 2      21.      For at least the last ten years, Plaintiff has been the owner of a cellular
 3   telephone number ending in 6842.
 4

 5      22.      On November 19, 2014, Plaintiff’s cellular telephone was registered with

 6   the National Do Not Call Registry.

 7
        23.      Within the last four years, at times better known by Defendant, Defendant
 8
     began texting Plaintiff on his cellular telephone number via an ATDS, as defined by
 9
     47 U.S.C. § 227(a)(1).
10

11
       24. Each text message included an unsolicited advertisement and requested a call to
12
     action. Such messages included:
13

14              a. June 17, 2020 “Carlos There’s been an increase to your CreditScore”
15

16              b. July 23, 2020 “A Change Has been Made to Your Score(s)”

17
                c. “Data-Breach Alert – Check If Your Information Is Involved”
18

19
                d. “Notice, Change Detected On Your Credit File”,
20

21              e. “Score Update2: A Change Was Made To Your Three Score(s)”.
22

23      25.     In each text message included a hyperlink at the end of the message. Upon

24   clicking on link, Plaintiff was redirected to a website warning Plaintiff that he may

25   be affected by the recent Equifax Data Breach, and instructing Plaintiff to click on

26   another link. Upon clicking on that link, Plaintiff would be redirected to one of the

27   many partner websites of One Technologies, LLC, including freescore360.com or

28   ScoreSense.

                                             -7-
                                   CLASS ACTION COMPLAINT
 Case 3:20-cv-02017-JM-BLM Document 1 Filed 10/14/20 PageID.8 Page 8 of 15




 1     26.       In fact, the web page hosted by www.freescore360.com states that “One
 2   Technologies, LLC is the proud owner of this website.”
 3

 4     27.       Upon information and belief, Defendant directs and arranges for these

 5   automated messages to be sent to the Plaintiff by various shell companies, which

 6   messages all ultimately direct the recipient back to sites owned and controlled by

 7   the Defendant.

 8
       28.       Plaintiff never gave Defendant prior express consent for Defendant to
 9
     call or text his cellular telephone.
10

11
       29.       Over the last several months, Defendant has texted Plaintiff over fifteen
12
     (15) times using an ATDS.
13

14                                     LEGAL CLAIMS
15     30.       Defendant’s text messages constituted calls that were not for emergency
16   purposes as defined by 47 U.S.C. § 227(b)(1)(A)(i).
17

18     31.       Plaintiff did not provide Defendant prior express written consent to

19   place texts to his cellular telephones utilizing an ATDS or artificial or pre-recorded

20   voice, pursuant to 47 U.S.C. § 227 (b)(1)(A).

21
       32.       All texts Defendant made to Plaintiff, invaded Plaintiffs’ privacy and
22
     violated 47 U.S.C. § 227(b)(1).
23

24
       33.       Plaintiff has reason to believe that Defendant has called, and continues
25
     to call, thousands of wireless telephone customers to market its services without
26
     consent and/or after consumers revoked their consent in a reasonable manner.
27

28

                                              -8-
                                     CLASS ACTION COMPLAINT
 Case 3:20-cv-02017-JM-BLM Document 1 Filed 10/14/20 PageID.9 Page 9 of 15




 1     34.       In order to redress injuries caused by Defendant’s violations of the TCPA,
 2   Plaintiff, on behalf of themselves and the Classes of similarly situated individuals,
 3   bring suit under the TCPA, 47 U.S.C. § 227, et seq., which prohibits certain
 4   unsolicited text messages to cellular phones.
 5

 6     35.       On behalf of Plaintiff and the Class, Plaintiff seek an award of statutory

 7   damages to the Class members, together with costs and reasonable attorneys’ fees.

 8
                             CLASS ACTION ALLEGATIONS
 9
       36.       Plaintiff brings this action pursuant to Rule 23(a), Rule 23(b)(2), and Rule
10
     23(b)(3) of the Federal Rules of Civil Procedure individually and on behalf of the
11
     Class, which include:
12

13
                 a.    “The Class”, consisting of all individuals in the United States who
14
         received a text message made by or on behalf of One Technologies, LLC to an
15
         individual’s cellular telephone, with the use of an automatic telephone dialing
16
         system, without prior express consent, within the last four years.
17

18
                 b.    “National Do Not Call Class”, consisting of all individuals in the
19
         United States, whose phone numbers were registered on the national do not call
20
         list, who received more than one text message made by or on behalf of
21
         One Technologies, LLC to an individual’s telephone, where Defendant’s records
22
         fail to indicate prior express written consent from the recipient to make such a
23
         text.
24

25
       37.       Plaintiff reserves the right to modify the Class definitions as warranted as
26
     facts are learned in further investigation and discovery.
27

28

                                              -9-
                                   CLASS ACTION COMPLAINT
Case 3:20-cv-02017-JM-BLM Document 1 Filed 10/14/20 PageID.10 Page 10 of 15




 1     38.       Plaintiff and the Class members were harmed by Defendant’s acts in at
 2   least the following ways: Defendant, either directly or through its agents, illegally
 3   contacted Plaintiff and the Class via their cellular telephones by using an ATDS,
 4   thereby causing Plaintiffs and the Class to incur certain cellular telephone charges or
 5   reduce cellular telephone time for which Plaintiffs and the Class members previously
 6   paid; and Plaintiffs and Class members' privacy was invaded.
 7

 8     39.       The exact size of the Class is presently unknown but can be ascertained

 9   through a review of Defendant’s records, and it is clear that individual joinder is

10   impracticable. Defendant made telephone calls to thousands of consumers who fall

11   into the definition of the Classes.

12
       40.       There are many questions of law and fact common to the claims of
13
     Plaintiffs and the Classes, and those questions predominate over any questions that
14
     may affect individual members of the Classes.
15

16
       41.       Common questions for the Classes include, without limitation:
17

18              a.     Whether Defendant’s conduct violated the TCPA;
19

20              b.     Whether Class members are entitled to treble damages based on

21                     the willfulness of Defendant’s conduct;

22
                c.     Whether Defendant made phone calls to consumers using any
23
                       automatic dialing system to any telephone number assigned to a
24
                       cellular phone service; and
25

26
                d.     Whether Defendant and its agents should be enjoined from
27
                       engaging in such conduct in the future.
28

                                             - 10 -
                                    CLASS ACTION COMPLAINT
Case 3:20-cv-02017-JM-BLM Document 1 Filed 10/14/20 PageID.11 Page 11 of 15




 1

 2     42.       Plaintiff’s claims are typical of the claims of the other members of the
 3   Class. Plaintiff and the Class sustained damages as a result of Defendant’s uniform
 4   wrongful conduct during transactions with Plaintiff and the Class.
 5

 6     43.       Plaintiff will fairly and adequately represent and protect the interests of

 7   the Class, and has retained counsel competent and experienced in complex class

 8   actions.

 9
       44.       Plaintiff has no interests antagonistic to those of the Class, and Defendant
10
     has no defenses unique to Plaintiff.
11

12
       45.       This class action is appropriate for class certification because Defendant
13
     has acted or refused to act on grounds generally applicable to the Class as a whole,
14
     thereby requiring the Court’s imposition of uniform relief to ensure compatible
15
     standards of conduct toward the Class, and making final injunctive relief appropriate
16
     with respect to the Class as a whole.
17

18     46.       Defendant’s practices challenged herein apply to and affect the Class
19   members uniformly, and Plaintiffs’ challenge of those practices hinges on
20   Defendant’s conduct with respect to the Classes as a whole, not on facts or law
21   applicable only to Plaintiff.
22

23     47.       This case is also appropriate for class certification because class

24   proceedings are superior to all other available methods for the fair and efficient

25   adjudication of this controversy given that joinder of all parties is impracticable.

26

27

28

                                             - 11 -
                                     CLASS ACTION COMPLAINT
Case 3:20-cv-02017-JM-BLM Document 1 Filed 10/14/20 PageID.12 Page 12 of 15




 1     48.       The damages suffered by the individual members of the Classes will
 2   likely be relatively small, especially given the burden and expense of individual
 3   prosecution of the complex litigation necessitated by Defendant’s actions.
 4

 5     49.       Thus, it would be virtually impossible for the individual members of the

 6   Classes to obtain effective relief from Defendant’s misconduct.

 7
       50.       Even if members of the Classes could sustain such individual litigation,
 8
     it would still not be preferable to a class action, because individual litigation would
 9
     increase the delay and expense to all parties due to the complex legal and factual
10
     controversies presented in this Complaint.
11

12
       51.       By contrast, a class action presents far fewer management difficulties and
13
     provides the benefits of single adjudication, economy of scale, and comprehensive
14
     supervision by a single court. Economies of time, effort and expense will be fostered,
15
     and uniformity of decisions ensured.
16

17                             FIRST CAUSE OF ACTION
18           VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
19                                     47 U.S.C. § 227
20     52.       Plaintiff re-alleges and incorporates by reference each preceding
21   paragraph as though fully set forth herein.
22

23     53.       Defendant made unsolicited and unauthorized phone calls to Plaintiff’s

24   and the Class members cellular telephones for the purpose of marketing products

25   and/or services to Plaintiff and the Class, with the use of an ATDS or pre-recorded

26   messages.

27

28

                                             - 12 -
                                   CLASS ACTION COMPLAINT
Case 3:20-cv-02017-JM-BLM Document 1 Filed 10/14/20 PageID.13 Page 13 of 15




 1       54.       Defendant made the phone calls with the knowledge that they did not
 2    have the requisite prior express consent.
 3

 4       55.       The foregoing acts and omissions of Defendant constitute numerous and

 5    multiple violations of the TCPA, including but not limited to each and every one of

 6    the above-cited provisions of 47 U.S.C. § 227, et seq.

 7
         56.       Defendant made unsolicited and unauthorized calls to Plaintiff, and to the
 8
      National Do Not Call Registry Class, for the purpose of marketing products and/or
 9
      services to those Plaintiffs and the Class.
10

11
         57.       Defendant’s conduct invaded Plaintiff’s privacy.
12

13       58.       As a result of Defendant’s violations of 47 U.S.C. § 227, et seq., Plaintiff
14    and the Class are entitled to an award of $500.00 in statutory damages, for each and
15    every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
16

17       59.       Because Defendant had knowledge that Plaintiff and the Class revoked

18    consent to the receipt of the aforementioned telephone solicitations, the Court should,

19    pursuant to 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory damages

20    recoverable by Plaintiff and the Classes.

21
         60.       Plaintiff and the Class are also entitled to and seek injunctive relief
22
      prohibiting such conduct in the future.
23

24
                                        JURY DEMAND
25
     Plaintiff and the Class demand a jury trial on all issues so triable.
26

27

28

                                                - 13 -
                                      CLASS ACTION COMPLAINT
Case 3:20-cv-02017-JM-BLM Document 1 Filed 10/14/20 PageID.14 Page 14 of 15




 1                                 RELIEF REQUESTED
 2         WHEREFORE, Plaintiff, individually and on behalf of the Class, respectfully
 3 request the following relief:

 4         a.    An order certifying this matter as a class action with Plaintiffs as Class
 5 Representatives, and designating Marcus & Zelman, LLC as Class Counsel.

 6

 7         b.    An award of actual or statutory damages for each and every negligent

 8 violation to each member of the Classes pursuant to 47 U.S.C. § 227(b)(3)(B);

 9
           c.    An award of treble actual or statutory damages for each and every
10
     knowing and/or willful violation to each member of the Classes pursuant to 47 U.S.C
11
     § 227(b)(3)(B);
12

13
           d.    Injunctive relief prohibiting Defendant’s conduct complained of herein,
14
     pursuant to 47 U.S.C. § 227(b)(3)(A);
15

16
           e.     Pre-judgment and post-judgment interest on monetary relief; and
17

18         f.    All other and further relief as the Court deems necessary, just, and proper.
19 Dated:       October 13, 2020
20
                                         /s/ Joshua B. Swigart
21                                       Joshua B. Swigart
22                                       SWIGART LAW GROUP, APC
                                         2221 Camino del Rio South, Suite 308
23                                       San Diego, California 92108
24                                       Telephone: (866) 219-3343
                                         Facsimile: (866) 219-8344
25                                       Email: josh@swigartlawgroup.com
26
                                         /s/ Yitzchak Zelman
27                                       Yitzchak Zelman
28

                                             - 14 -
                                    CLASS ACTION COMPLAINT
Case 3:20-cv-02017-JM-BLM Document 1 Filed 10/14/20 PageID.15 Page 15 of 15




 1                                 PRO HAC VICE MOTION TO BE
 2                                 FILED
                                   MARCUS & ZELMAN, LLC
 3                                 701 Cookman Avenue, Suite 300
 4                                 Asbury Park, New Jersey 07712
                                   Telephone: (732) 695-3282
 5                                 Facsimile: (732) 298-6256
 6                                 YZelman@MarcusZelman.com

 7                                 Attorneys for Plaintiff
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       - 15 -
                              CLASS ACTION COMPLAINT
